FILED
                            NOT FOR PUBLICATION                              SEP 04 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


TAMARA TRICIA ROBERSON,                          No. 13-36081

               Plaintiff - Appellant,            D.C. No. 3:13-cv-05323-RJB

  v.
                                                 MEMORANDUM*
PACIFIC LUTHERAN UNIVERSITY,

               Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert J. Bryan, District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

       Tamara Tricia Roberson appeals pro se from the district court’s summary

judgment in her employment action alleging racial discrimination in violation of

Title VII. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Clicks Billiards, Inc. v. Sixshooters, Inc., 251 F.3d 1252, 1257 (9th Cir. 2001), and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we affirm.

      The district court properly granted summary judgment because Roberson

failed to raise a genuine dispute of material fact as to whether defendant’s

legitimate, non-discriminatory reasons for not interviewing or hiring Roberson for

the position were pretextual. See Hawn v. Exec. Jet Mgmt., Inc., 615 F.3d 1151,

1155-56, 1158 (9th Cir. 2010) (providing framework for analyzing a

discrimination claim under Title VII); see also Earl v. Nielsen Media Research,

Inc., 658 F.3d 1108, 1112-13 (9th Cir. 2011) (discussing ways plaintiff can

demonstrate pretext and explaining that, although plaintiff’s burden is not onerous,

plaintiff must produce specific and substantial facts to create a triable dispute as to

pretext).

      AFFIRMED.




                                           2                                     13-36081